Citation Nr: 0124162	
Decision Date: 10/05/01    Archive Date: 10/09/01

DOCKET NO.  99-03 869A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1) Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss.

2) Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.A. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1968 to 
August 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

The April 1998 rating decision addressed the following 
issues: 1) evaluation of shrapnel fragment wound, left knee, 
currently assigned a noncompensable evaluation; 2) evaluation 
of shrapnel fragment wound, right foot, current assigned a 
noncompensable evaluation; 3) evaluation of shrapnel fragment 
wound, right hand and injury to tip of right index finger, 
currently assigned a noncompensable evaluation; 4) evaluation 
of shrapnel fragment wound, left foot, currently assigned a 
noncompensable evaluation; 5) service connection for shrapnel 
fragment wound, posterior neck; 6) service connection for 
post traumatic stress disorder (PTSD); 
7) service connection for Agent Orange exposure; 8) service 
connection for residuals of right shoulder injury, tinnitus 
and headaches; and 9) new and material evidence to reopen 
claims for service connection for concussion, shrapnel wound 
to left leg, back injury and hearing loss.  The veteran filed 
a notice of disagreement regarding all the above-referenced 
issues and subsequently perfected an appeal with regard to 
issues numbered 4, 5, 8 and 9.

At the March 1999 hearing at the RO, the veteran indicated 
that he withdrew all issues referenced on his substantive 
appeal except for hearing loss and tinnitus.  A substantive 
appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204(b) (2001).  
The veteran clearly expressed his intent to withdraw all 
issues except for hearing loss and tinnitus, and the 
transcript of the hearing constitutes a written withdrawal.  
See Tomlin v. Brown, 5 Vet. App. 355 (1993).  As such, the 
only issues currently before the Board are whether new and 
material evidence sufficient to reopen a claim for service 
connection for hearing loss has been submitted and 
entitlement to service connection for tinnitus. 


FINDINGS OF FACT

1. The veteran was originally denied service connection for a 
hearing loss disability, identified as deafness, in March 
1974; the veteran was notified of this decision and did 
not perfect an appeal.

2. Evidence added to the record since March 1974 includes 
medical evidence indicating the veteran has a 
sensorineural hearing loss and lay evidence indicating the 
veteran suffered acoustic trauma during service. 

3. Evidence received since the March 1974 rating decision is 
new and may be considered to bear directly and 
substantially upon the merits of the veteran's claim for 
service connection for hearing loss.


CONCLUSIONS OF LAW

1. The RO's March 1974 rating decision, wherein the veteran's 
claim of entitlement to service connection for hearing 
loss was denied, is final.  38 U.S.C. § 4005 (1970); 
38 C.F.R. § 19.153 (1973); currently 38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.302, 20.1103 (2001).

2. New and material evidence has been presented since the 
final March 1974 RO decision and the claim for service 
connection for hearing loss is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In March 1974, the RO denied the veteran's claim of 
entitlement to service connection for hearing loss, 
essentially based on a finding that the condition claimed by 
the veteran was not shown by the evidence of record.  That 
determination is final and is not subject to revision on the 
same factual basis.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 3.104(a) (2001).

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.156(a)).  This amendment to 38 C.F.R. § 3.156(a) applies 
only to claims to reopen a finally decided claim received on 
or after August 29, 2001.  The veteran's request to reopen 
his claim of entitlement to service connection for hearing 
loss was filed prior to August 29, 2001.  Therefore, the 
amended regulation does not apply.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 
9 Vet. App. 273 (1996).  However, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  Id.  Such evidence must tend to prove the merits 
of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim.  Id.  

Prior to the March 1974 decision, the record contained the 
veteran's service medical records which are negative for any 
complaints or treatment related to hearing loss or tinnitus.  
Upon examination for separation in July 1970, the veteran's 
hearing was within normal limits.  

Since the final March 1974 decision, medical evidence has 
been added to the record which includes a March 1974 VA 
audiometric examination and an April 1999 VA ear disease 
examination.  Puretone thresholds recorded at the March 1974 
audiometric examination do not indicate impaired hearing 
pursuant to VA standards, see 38 C.F.R. § 3.385; however, the 
examiner noted a slight high frequency sensorineural hearing 
loss.  The April 1999 VA ear disease examination indicated 
that the veteran's symptoms were "consistent with hearing 
loss, likely sensorineural hearing loss associated with 
aging" and noted tinnitus which was "likely secondary to 
sensorineural hearing loss."  The Board notes that the 
veteran failed to report for the audiogram portion of the 
examination.

Since the March 1974 decision, the veteran has also submitted 
lay evidence in the form of testimony presented at a hearing 
at the RO in March 1999.  The veteran testified that he was 
exposed to a variety of loud noises as a combat infantryman 
in Vietnam and that he has had difficulty hearing and ringing 
in his ears since he got back from Vietnam.

The Board finds that the March 1974 audiometric examination 
report, the April 1999 examination report and the March 1999 
hearing testimony at the RO are new, as they have not been 
previously considered by the RO.  The Board finds that the 
medical reports are material in that they suggest the veteran 
has a sensorineural hearing loss.  The Board further finds 
that the veteran's testimony at the March 1999 hearing is 
material in that the veteran is competent to testify 
regarding his noise exposure during service as well as any 
symptomatology since discharge. 

It is the Board's view that this evidence may be considered 
to bear directly and substantially upon the specific matter 
under consideration, that is, whether the veteran has hearing 
loss related to active service, and to be of such 
significance that it must be considered together with all of 
the evidence to fairly decide the merits of the veteran's 
claim.  Accordingly, the Board concludes that the veteran has 
submitted evidence that is new and material and the claim of 
entitlement to service connection for hearing loss is 
reopened.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-
2000 (Nov. 27, 2000); see Duty to Assist Regulations for VA, 
66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326).  The new law 
contains revised notice provisions, and additional 
requirements pertaining to VA's duty to assist.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

It is the Board's conclusion that the new law does not 
preclude the Board from adjudicating this portion of the 
veteran's claim.  This is so because the Board is taking 
action favorable to the veteran by reopening the claim.  
Reopening the claim, prior to referring the claim to the RO 
for consideration of the merits under the new law, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).


ORDER

To the extent that new and material evidence has been 
submitted to reopen the veteran's claim for service 
connection for hearing loss, the appeal is granted.



REMAND

Since the veteran's claim of entitlement to service 
connection for hearing loss has been reopened, the Board must 
address the merits of the service connection claim.  At this 
time, the Board will also address the veteran's claim of 
entitlement to service connection for tinnitus.

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See 38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 
45,630-45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
indicated.  Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether VA will attempt to obtain this evidence or 
if the claimant should obtain it, and, finally, if VA is 
unable to obtain this evidence, informing the claimant that 
the evidence could not be obtained, providing a brief 
explanation of the efforts made to obtain the evidence, and 
describing further action to be taken with respect to the 
claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,630-45,631 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b), (e)).

Based on the new statutory changes and review of the record, 
it is the opinion of the Board that additional development of 
the evidence needs to be accomplished before the veteran's 
claims can be considered further.

The veteran contends that he is entitled to service 
connection for hearing loss and tinnitus.  According to the 
veteran, he suffered acoustic trauma while serving as a 
combat infantryman in Vietnam and has had ringing in his ears 
and difficulty hearing since he got back from Vietnam.  

As previously discussed, the veteran underwent a VA 
examination in April 1999 and the examiner opined that the 
veteran's sensorineural hearing loss was likely associated 
with aging.  The Board notes that the examiner did not 
indicate whether the veteran's claims folder was available 
for review.  In the history portion of the examination, the 
examiner noted that the veteran "has had no significant 
noise exposure."  The veteran, however, testified at the 
March 1999 hearing at the RO that he was exposed to loud 
noises from M16's, M60's, M79 grenade launchers, mortars, 
artillery and air strikes during his service in Vietnam and 
further testified that he did not wear any hearing protection 
during these exposures.  

Pursuant to 38 U.S.C.A. § 1154(b), combat veterans may 
establish service incurrence of a disease or injury through 
satisfactory lay or other evidence which is consistent with 
the circumstances, conditions or hardships of service, even 
in the absence of official record of such incurrence.  38 
U.S.C.A. § 1154(b) (West 1991); see Collette v. Brown, 82 
F.3d 389 (Fed. Cir. 1996).  

According to the veteran's DD-214, he was a combat 
infantryman with service in the Republic of Vietnam.  The 
veteran was awarded the Vietnam Service Medal with 2 Bronze 
Service Stars, the Combat Infantryman Badge, and a Purple 
Heart Medal.  As such, the provisions of 38 U.S.C.A. 
§ 1154(b) are applicable and his assertions that he 
experienced acoustic trauma in service must be accepted.  
Therefore, the Board finds it necessary to obtain another 
medical opinion as to whether any current hearing loss 
disability and tinnitus are related to acoustical trauma 
suffered during service.  See 66 Fed. Reg. 45,631 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)(4)(i)).  

Accordingly, this case is remanded for the following:

1. The veteran should be scheduled for a 
VA audiometric examination to 
ascertain the existence and extent of 
any hearing loss and tinnitus.  An 
examination for hearing impairment for 
VA purposes must be conducted by a 
state-licensed audiologist and must 
include a controlled speech 
discrimination test (Maryland CNC) and 
a puretone audiometry test.  
Examination will be conducted without 
the use of hearing aids.  The 
veteran's claims folder must be made 
available to the examiner for review 
in conjunction with the examination.  
The examiner should be requested to 
provide an opinion as to whether the 
veteran currently has a hearing loss 
disability and/or tinnitus.  If so, 
the examiner should provide an opinion 
as to whether any current hearing loss 
disability and tinnitus are 
etiologically related to the veteran's 
active service and/or the result of 
noise exposure therein.  All findings, 
and the reasons and bases therefore, 
should be set forth in a clear and 
logical manner on the examination 
report.  

2. The RO should review the claims file 
and ensure that all notification and 
development action required by the 
VCAA is completed.  In particular, the 
RO should ensure that the new 
notification requirements and 
development procedures contained in 
38 U.S.C.A. § 5100 et seq. (West Supp. 
2001) and the Duty to Assist 
Regulations, 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156, 3.159, 
3.326) are fully complied with and 
satisfied.

3. If the benefits sought on appeal 
remain denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.  Thereafter, the case should 
be returned to the Board.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2001).  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 



